Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” attached hereto and made a part hereof, relate to certain musical instruments exported from Paris, France, and entered at the port of New York.
Stipulated facts, upon which the cases have been submitted, establish that the proper basis for appraisement of the musical instruments, represented by the invoice items marked “A,” and checked “RDE,” is cost of production, as defined in section 402 (f) of the Tariff Act of 1930, and that such statutory value for the merchandise, as herein-above identified, is the invoice values, and I so hold.
Judgment will be rendered accordingly.